Citation Nr: 0301569	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-11 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial evaluation for duodenal 
ulcer, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the San Juan, Puerto Rico, Regional 
Office (RO), of the Department of Veterans Affairs (VA), 
which denied a higher initial evaluation for duodenal 
ulcer; entitlement to service connection for hypertension, 
secondary to service-connected status post lumbar 
laminectomy with radiculopathy; and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 

In a decision dated November 28, 2000, the Board also 
denied a higher initial evaluation for duodenal ulcer, and 
remanded the issues of entitlement to service connection 
for hypertension, secondary to service-connected status 
post lumbar laminectomy with radiculopathy and entitlement 
to TDIU. 

The veteran appealed the decision to the United States 
Court of Appeals for Veterans Claims (hereinafter Court).  
In September 2001, the parties filed a Joint Motion for 
Partial Remand and For a Suspension of Proceedings, 
requesting the Court to vacate and remand for 
readjudication the issue of entitlement to a higher 
initial evaluation for duodenal ulcer.  They also 
requested that the appeal of the issues of entitlement to 
service connection for hypertension and TDIU be dismissed.  
In an Order dated September 21, 2001, the Court granted 
the Joint Motion to Remand, and vacated and remanded the 
issue of entitlement to an increased initial evaluation 
for duodenal ulcer, currently evaluated as 10 percent 
disabling, pursuant to 38 U.S.C.A. § 7252(a).  

The record now before the Board does not indicate what 
action, if any, has been taken on the issues that the 
Board returned to the RO in November 2000.  The only issue 
currently before the Board is the issue that was returned 
to the Board by the Court.  

This case has been advanced on the Board's docket for 
sufficient cause shown.  38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision concerning the issue of a higher initial 
evaluation for the service-connected duodenal ulcer has 
been obtained by the originating agency.

2.  The service-connected duodenal ulcer is currently 
manifested by no more than mild disability, with recurring 
symptoms once or twice yearly.  

3. The service-connected duodenal ulcer is not currently 
manifested by moderate continuous manifestations; 
moderately severe symptoms with manifestations of anemia 
or weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or 
more times a year. 


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 
10 percent for the service-connected duodenal ulcer have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.110, 
4.114, Diagnostic Code 7305 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Evaluation-Duodenal Ulcer

Service-connected disabilities are rated in accordance 
with the VA's Schedule for Rating Disabilities (Schedule).  
The ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body 
as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of 
daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

In considering the severity of a disability it is 
essential to trace the medical history of the disability.  
38 C.F.R. §§ 4.1, 4.2.  In this case, service connection 
was granted for duodenal ulcer, as secondary to the 
service-connected status post laminectomy with 
radiculopathy, in an April 1999 rating decision.  A 10 
percent evaluation was assigned, effective in April 1998.  
This evaluation has been confirmed and remains in effect 
to the present.

The decision of the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999) distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an 
increased rating for a service-connected condition.  The 
Court discussed that in the case of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as 
"staged" ratings.  The Court also made clear that its 
holding in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
(which indicates that when an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  

The veteran contends that his symptoms are worse than 
originally evaluated, and that a higher initial evaluation 
is warranted.  After careful consideration of the 
evidence, however, the Board finds that the evidence does 
not support the assignment of a higher disability 
evaluation.

The initial, 10 percent evaluation was assigned the 
veteran's duodenal ulcer under Diagnostic Code 7305.  
Under this diagnostic code, a 10 percent evaluation 
contemplates mild disability, with recurring symptoms once 
or twice yearly.  A 20 percent evaluation contemplates 
moderate disability -- recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration; or with continuous moderate manifestations.  In 
order to warrant a 40 percent evaluation, the disability 
is moderately severe; less than severe but with impairment 
of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  A 60 
percent evaluation is assigned for severe disability; pain 
only partially relived by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

Experience has shown that the term "peptic ulcer" is not 
sufficiently specific for rating purposes.  Manifest 
differences in ulcers of the stomach or duodenum in 
comparison with those at an anastomotic stoma are 
sufficiently recognized as to warrant two separate 
graduated descriptions.  In evaluating the ulcer, care 
should be taken that the findings adequately identify the 
particular location.  38 C.F.R. § 4.110 (2002).  

Minor weight loss or greater losses of weight for periods 
of brief duration are not considered of importance in 
rating.  Rather, weight loss becomes of importance where 
there is appreciable loss which is sustained over a period 
of time.  In evaluating weight loss generally, 
consideration will be given not only to standard age, 
height, and weight tables, but also to the particular 
individual's predominant weight pattern as reflected by 
the records.  The use of the term "inability to gain 
weight" indicates that there has been a significant weight 
loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (2000).

Effective July 2, 2001, 38 C.F.R. § 4.112 for weight loss 
was revised.  For purposes of evaluating conditions in 
38 C.F.R. § 4.114, the term "substantial weight loss" 
means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months 
or longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  The term " 
inability to gain weight" means that there has been 
substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the 
average weight for the two-year-period preceding onset of 
the disease.  38 C.F.R. § 4.112 (2002).  There is no 
prejudice to the veteran in the Board's consideration of 
this revised rating provision in the first instance, 
because, as discussed below, the veteran has not had 
significant weight loss during the time relevant to this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran underwent VA stomach and general medical 
examinations in December 1998.  The report of the general 
medical examination indicated that the veteran's present 
complaints included epigastric pain, hyperacidity reflux, 
and irregular appetite.  The veteran's weight was listed 
as 256 pounds; his current weight was listed as 260 
pounds, and his state of nutrition was described as 
overweight.  On examination, the abdomen was described as 
soft and depressible, with no tender or palpable masses or 
visceromegaly.

The report of the stomach examination on the same day, by 
a different examiner, indicated that the medical records 
had been carefully reviewed.  The medical history reports:

[The veteran] claims he started 
approximately 4 years ago with 
epigastric pain and severe heartburns, 
worsening during the last 2-3 years 
especially when using Motrin.  These 
pains relieve with the use of H2 
blockers such as Pepcid and Zantac.  
Patient refers he developed melena and 
upper GI bleeding episode in 4/98 for 
which he was admitted to this Center.  
Upper endoscopy was done reported 
abdominal ulcer.  He was treated with 
the previously mentioned medications.  
Patient claims he still has epigastric 
pain and heartburn, partially relieved 
with Prevacid.  

On physical examination, the veteran's weight was recorded 
as 253 pounds.  The abdomen was described as soft and 
depressible.  Bowel sounds were positive, and there was no 
hepatomegaly.  The report also indicates that the veteran 
reported weight loss of about 30 pounds in the last 4 
months.  

VA treatment records, including hospital records, show 
that the veteran was hospitalized in April 1998 with 
complaints of upper gastrointestinal bleeding.  He ws 
treated with a blood transfusion and Pepcid IV.  Results 
of an endoscopy then performed revealed findings of a 
recent hemorrhage in the stomach, small gastric ulcer of 
the antrum, medium-sized duodenal ulcer of the pyloric 
channel which was actively bleeding, and mucosal 
abnormalities in the duodenal bulb.  The veteran was 
discharged as hemodynamically stable.  

He was again hospitalized from August 25 to September 11, 
1998 with complaints of shortness of breath.  Hospital 
records reflect a history of duodenal ulcer, but no 
treatment was required for this condition during this 
hospitalization.  Rather, physical examination revealed a 
soft abdomen without tenderness, masses, or organomegaly; 
and his only gastrointestinal complaint was constipation.  
He weighed 238 pounds.  

After consideration of all the evidence, the Board finds 
that the criteria for an initial schedular rating of more 
than 10 percent have not been met for the service-
connected duodenal ulcer.  

The veteran complains of epigastric pain, heartburn, and 
alternating constipation and diarrhea.  Nonetheless, 
during his hospitalization beginning in August 1998, he 
did not complain of epigastric pain, heartburn, or 
diarrhea, and none was noted on examination.  The examiner 
in December 1998 did note that the veteran claimed that 
his epigastric pain and heartburn were only partially 
relieved with medication.  Nonetheless, the examiner, who 
specifically noted that she had carefully reviewed the 
medical record, reported that the pains were relieved with 
the use of H2 blockers.  This is consistent with the 
August and September 1998 hospital record, which did not 
show complaints or symptoms referable to the ulcer.  

Although the symptoms of duodenal and gastric ulcer were 
evident with the April 1998 hospitalization and endoscopy, 
revealing a bleeding ulcer, and although the veteran has 
claimed that his symptoms are only partially relieved by 
medication, the medical evidence does not support a 
conclusion that he has either recurring episodes of severe 
symptoms 2 to 3 times per year averaging 10 days in 
duration or continuous moderate manifestations of his 
service-connected ulcer disease.  His claim that his 
epigastric pain and heartburn are only partially relieved 
by his medication is not supported by the medical 
evidence, in particular, the records of treatment.  
Rather, it appears from the record that his disability is 
accurately described as mild, with recurring symptoms once 
or twice yearly.  

Moreover, the veteran's weight has been between 238 pounds 
and 258 pounds during the appellate period -- not showing 
weight loss, but an increase in weight during this period 
of time.  The veteran's weight was 238 pounds in 
August 1998; 253 pounds in December 1998; and 258 pounds 
in March 1999.  There has been no evidence of anemia or 
recurrent incapacitating episodes averaging 10 days or 
more in duration at least four times a year, necessary to 
warrant a 40 percent evaluation.  His symptoms seem to be 
well-controlled with medications prescribed for the 
gastrointestinal condition and by changing medications 
prescribed to control pain; and they have not recurred to 
a degree requiring hospitalization since April 1998.  In 
addition, the medical evidence shows that he has not 
complained of gastrointestinal bleeding or melena since 
his April 1998 hospitalization.  

Finally, the RO has considered whether referral was 
warranted for consideration of an extraschedular 
evaluation.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be approved, provided the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b) (2002).  

In this case, there is no evidence that the veteran's 
duodenal ulcer has caused marked interference with 
employment (i.e., beyond that contemplated in the 
schedular evaluations), has necessitated frequent periods 
of hospitalization, or otherwise has rendered 
impracticable the application of the regular schedular 
standards.  The medical evidence of record does not show 
that the veteran requires frequent treatment for this 
disability.  He has required hospitalization, but the 
medical evidence demonstrates that he was hospitalized 
only once, and that the hospitalization was for four days.  
The required medical treatment is therefore not of a level 
to render the schedular criteria inadequate.  In addition, 
the service-connected duodenal ulcer, alone, is not shown 
to be productive of marked impairment of the veteran's 
employment.  The evidence does not suggest that the 
impairment resulting solely from the service-connected 
duodenal ulcer warrants extra-schedular consideration.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.  

The Board finds that the schedular evaluation in this case 
is not inadequate.  A rating up to 60 percent exists in 
the Schedule for greater disability.  The record does not 
establish a basis to support the assignment of higher 
rating under the Schedule for the disability rating, as 
discussed above.  For the reasons noted above, the Board 
concludes that the impairment resulting from the service-
connected duodenal ulcer is adequately compensated by the 
schedular rating now assigned. 

Therefore, the veteran's duodenal ulcer reflects a 
10 percent evaluation, and no more, over the appellate 
period.  The Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  

II.  VCAA Considerations

The Board has considered whether VA has met its duties 
under the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist, 
enhances the duty to notify claimants about information 
and evidence necessary to substantiate a claim, and 
eliminates the requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has 
substantially complied with the duty to assist and the 
duty to notify provisions of the VCAA.  The veteran was 
specifically notified of the provisions of the VCAA.  He 
received notice via an October 2002 letter.  This notice 
informed the veteran of what assistance VA would provide, 
what was needed from him, and the time limits associated 
with his claim.  Various notices and communications, also 
from the RO, such as the April 1998 rating decision, and 
the June 1999 statement of the case, informed the veteran 
of the applicable laws and regulations needed to 
substantiate his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board acknowledges that, due to the passage of time 
during the appeal to the Court, the most recent medical 
evidence of record is several years old.  Nonetheless, 
neither the veteran nor his representative has reported 
the existence of additional pertinent medical evidence 
that VA should obtain.  VA has examined the veteran, and 
has given him the opportunity to testify at a hearing 
regarding his claim.  He declined.  The Board finds that 
VA has complied with all obligations to inform the veteran 
of the applicable laws and regulations and with all duties 
to assist the veteran in the development of the issue 
discussed above.  Thus, a remand for further technical 
compliance with the provisions of the VCAA is not 
necessary.  


ORDER

Entitlement to an initial rating higher than 10 percent 
for duodenal ulcer is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

